Case 8:20-cv-02157-TPB-JSS Document 1 Filed 09/14/20 Page 1 of 3 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 MEGAN THOMAS,

                Plaintiff,
                                                      CASE NO: 8:20-cv-2157
 v.

 ENHANCED RECOVERY COMPANY, LLC,

                Defendant.
                                              /

                     NOTICE OF REMOVAL TO FEDERAL COURT

        Defendant, Enhanced Recovery Company, LLC (“ERC”), by and through its

 undersigned counsel and, pursuant to 28 U.S.C. § 1446, hereby files its Notice of Removal of

 this action from the County Court of Polk County, to the United States District Court for the

 Middle District of Florida, and shows the Court as follows:

        1.      On August 14, 2020, Plaintiff, Megan Thomas (“Plaintiff”), filed a civil action

 in the County Court of Polk County, styled Megan Thomas v. Enhanced Recovery Company,

 LLC, Case No. 2020SC-004737.

        2.      On or about August 25, 2020, ERC received a copy of the Complaint and a

 request to waive service of process from Plaintiff’s counsel. This Notice of Removal is being

 filed within thirty days of ERC’s receipt of Plaintiff’s request that ERC waive service and,

 therefore, under 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely and proper.

        3.      Additionally, pursuant to 28 U.S.C. § 1446(a), true and legible copies of all

 process, pleadings, orders, and other papers or exhibits of every kind on file in the state and
Case 8:20-cv-02157-TPB-JSS Document 1 Filed 09/14/20 Page 2 of 3 PageID 2




 known to have been served by, or upon ERC, are attached hereto as composite Exhibit “A.”

 Defendant is not aware of any further proceeding in the above-described civil action.

         4.       This Court possesses original jurisdiction over this matter pursuant to 28

 U.S.C. § 1331, as this civil action involves a federal question.

         5.       Plaintiff alleges that ERC violated the Fair Debt Collection Practices Act, 15

 U.S.C. § 1692, et seq. (the “FDCPA”). The FDCPA is a law of the United States and,

 therefore, pursuant to 28 U.S.C. § 1441(a), this claim is removable to this Court.

         7.       ERC will promptly file the Notice of Filing Notice of Removal attached

 hereto as Exhibit “B,”1 with a copy of this Notice of Removal, in the Office of the Clerk of

 the County Court of Polk County. Defendant will also promptly provide a written copy of the

 Notice of Removal to Plaintiff.

         9.       ERC has complied with all conditions precedent to the removal of this action.

         WHEREFORE, Defendant, Enhanced Recovery Company, LLC, respectfully gives

 notice that the above-described civil action now pending in the County Court of Polk County,

 is removed therefrom to this Court.

 Dated: September 14, 2020.

                                                      SMITH, GAMBRELL & RUSSELL, LLP

                                                      /s/ Richard D. Rivera
                                                      Scott S. Gallagher
                                                      Florida Bar No. 0371970
                                                      Email: ssgallagher@sgrlaw.com
                                                      Richard D. Rivera
                                                      Florida Bar No. 108251
                                                      Email: rrivera@sgrlaw.com
                                                      Nicole Kalkines
                                                      Florida Bar No. 1003293
 1
   The exhibit to the Notice of Filing Notice of Removal, consisting of this Notice of Removal, has been omitted
 from Exhibit B.



                                                       2
Case 8:20-cv-02157-TPB-JSS Document 1 Filed 09/14/20 Page 3 of 3 PageID 3




                                              Email: nkalkines@sgrlaw.com
                                              50 North Laura St, Suite 2600
                                              Jacksonville, FL 32202
                                              (904) 598-6111
                                              (904) 598-6211 fax

                                              Attorneys for Defendant




                               CERTIFICATE OF SERVICE

        I hereby certify that on September 14, 2020, I electronically filed the foregoing with

 the Clerk of Court by using the CM/ECF system, and served a true and correct copy of the

 foregoing via electronic and First Class Mail to the following:

 Bridget L. Dow, Esq.
 Bryan J. Geiger, Esq.
 Seraph Legal, P.A.
 2002 E. 5th Avenue, Suite 104
 Tampa, FL 33605
 Tel: (813) 567-1230
 Fax: (855) 500-0705
 bdow@seraphlegal.com
 bgeiger@seraphlegal.com

 Attorneys for Plaintiff


                                                             /s/ Richard D. Rivera
                                                                     Attorney




                                                3
